Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to communications received on 06/29/20.   Claim 1 is amended.  Claims 1-16 are currently pending and addressed below. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. 9,056,010 in view of Shea et al. 2010/0137870.  
Shea discloses a sheath 100 and medical device 10, wherein medical device 10 is an acetabular cup and the sheath and the sheath fits around the outer surface of the cup (Fig. 12) (Claims 1, 12, 13).  The sheath also includes perforations 102 (Claim 8).  
However, Shea et al. ‘010 does not explicitly teach an L-shaped rim.  
Shea et al. ‘870 teaches an L-shaped rim on that retains a liner and covers the inner and outer surfaces of the shell (Fig. 2) (Claims 4, 7).  The sheath also provides a ridge (Fig. 15a) that extends into a groove provided in the medical implant assembly (Claim 6)
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the rim of the sheath with L-shaped liner in order to snugly fit the shell, as taught by Shea et al. ‘870 (paragraph 44). 
Claims 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. 9,056,010 in view of Shea et al. 2010/0137870, as applied to claim 1 above, and further in view of Meulink 2004/0098134.
Shea ‘010 in view of Shea ‘870 teaches the invention has claimed an as discussed above.  However, Shea ‘010 in view of Shea ‘870 does not explicitly teach that the medical implant is a femoral component. 
Meulink teaches a sheath 30 that is releasably secured to medical implant (Claim 1).  The sheath covers the entire surface of the femoral head and is in engagement with a leg portion of the femoral stem (Claims 13-15) (Figs. 3, 4).  The sheath also includes handle 40 (Claim 10).  The woven structure is fully cooperating with a handling tool (Claim 9).  Meulink also discloses a sheath for a knee component (Claim 16) (paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the instant invention to modify the device of Shea ‘010 in view of Shea ‘870 by using them on other . 

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. The Applicant argues that the necessity of the L-shaped liner in the Shea reference is not suggested anywhere in the Meulink reference.  First, it should be noted that original claims 4, 6, and 7 were rejected by Shea et al. 9,056,010 in view of Shea et al. 2010/013870.  The Meulink reference was not used in the rejection.   Even so, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774